Citation Nr: 0938603	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from June 1957 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which, in pertinent part, 
discontinued entitlement to a TDIU, effective June 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received in September 2008, the Veteran indicated that he 
wished to be scheduled for a hearing before a Veterans Law 
Judge of the Board at the RO.  The Veteran was then scheduled 
to appear at a video conference hearing before a Veterans Law 
Judge of the Board in June 2009 and August 2009.  On each 
occasion, the Veteran requested that the hearing be 
rescheduled.  In October 2009, the Board granted a motion to 
have the requested video conference rescheduled.  
Accordingly, in order to afford the Veteran due process, to 
include the opportunity to appear before a Veterans Law Judge 
for a personal hearing, this case must be remanded to the RO 
for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a video conference hearing before a 
Veterans Law Judge of the Board, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


